Exhibit 10.10
 

 
LifePoint Hospitals, Inc.


Restricted Stock Award Agreement


Grant Number  _<GRANT_ID>__


This Agreement is made and entered into by and between LifePoint Hospitals, Inc.
(the "Corporation") and _<PARTC_NAME> (the "Participant") in connection with a
Restricted Stock Award under the LifePoint Hospitals, Inc. 1998 Long-Term
Incentive Plan (the "Plan") that was made on the __<GRANT_DT>_ (“Date of
Grant”).
 
The Participant is an employee of the Corporation or a Subsidiary and has been
granted a Restricted Stock Award that is described herein. In consideration of
the foregoing, the parties have entered into this Agreement to govern the terms
of this Award:
 
1.           Restricted Stock Award. Subject to the terms and conditions set
forth herein, the Corporation has granted to the Participant a Restricted Stock
Award with respect to _<OPTS_GRANTED>_ shares of Common Stock, subject to
adjustment as provided in Section 3.2 of the Plan. Subject to the continued
employment of the Participant with the Corporation or a Subsidiary, this Award
will become vested and no longer subject to forfeiture with respect to one-third
of the shares covered hereunder on the first anniversary of the Date of Grant,
with respect to two-thirds of the shares on the second anniversary of the Date
of Grant, and will be fully vested on the third anniversary of the Date of
Grant. Notwithstanding the preceding, this Award will become fully vested upon
the death or disability of the Participant, or under the circumstances described
in Section 12 of the Plan upon the Change in Control of the Corporation. If this
Award is not fully vested upon the termination of Participant’s employment with
the Corporation and its Subsidiaries, the unvested portion of this Award shall
be immediately forfeited to the Corporation, unless such termination is due to
death or the disability of the Participant. For purposes hereof, "disability"
shall have the definition described in Section 409A(a)(2)(c) of the Code.


2.           Transfer of Award. Except for transfer by the Participant of his or
her rights hereunder upon death pursuant to a will or by the laws of descent and
distribution, this Restricted Stock Award is not transferable and the
Participant may not make any disposition of the Award or the shares Common Stock
described herein, or any interest herein, prior to the date(s) that such shares
become vested in accordance with Paragraph 1 or the Plan. As used herein,
"disposition" means any sale, transfer, encumbrance, gift, donation, assignment,
pledge, hypothecation, or other disposition, whether similar or dissimilar to
those previously enumerated, whether voluntary or involuntary, and whether
during the Participant's lifetime or upon or after the Participant's death,
including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy, or attachment, except a
transfer by will or by the laws of descent or distribution. Any attempted
disposition in violation of this Paragraph is void.
 

--------------------------------------------------------------------------------




3.           Tax Withholding. Subject to the requirements of Section 16(b) of
the 1934 Act, and pursuant to Section 14.6 of the Plan, any tax withholding
obligation of the Corporation arising in connection with this Restricted Stock
Award, and/or the lapse of restrictions with respect hereto, shall be satisfied
by the retention of shares of Common Stock subject to this Award that have a
then-current Fair Market Value equal to the amount of taxes that are required to
be remitted to the applicable taxing authorities calculated using the applicable
supplemental wage withholding rate.
 
4.           Status of Participant. Except as otherwise provided for in the Plan
or this Agreement, the Participant shall be deemed a stockholder of the
Corporation with respect to the Common Stock covered by this Restricted Stock
Award and shall be entitled to receive dividends and exercise voting rights with
respect thereto. In the event the Corporation effects a recapitalization, stock
split, stock dividend or other event described in Section 3.2 of the Plan, the
shares of Common Stock received by the Participant with respect to this Award
(or any shares of stock issued in substitution thereof) shall be subject to
identical restrictions and shall be subject to the terms of this Agreement and
the Plan. The Corporation is not required to issue shares of Common Stock under
this Restricted Stock Award until all applicable requirements of law have been
complied with and such shares shall have been duly listed on any securities
exchange or market system on which the Common Stock may then be listed or
traded. Until the time that the Restricted Stock covered hereby becomes vested
or transferable pursuant to the terms of this Award, the Corporation may hold
the shares in book entry form or otherwise delay the delivery of the Common
Stock covered hereby.
 
5.           No Effect on Capital Structure. This Restricted Stock Award shall
not affect the right of the Corporation or any Subsidiary to reclassify,
recapitalize or otherwise change its capital or debt structure or to merge,
consolidate, convey any or all of its assets, dissolve, liquidate, windup, or
otherwise reorganize.
 
6.           Committee Authority. The full discretionary authority delegated to
the Committee under the terms of the Plan, including Section 4, includes the
authority to: (i) determine any question concerning the interpretation of this
Agreement, (ii) make any required adjustments to this Restricted Stock Award,
and (iii) determine if the conditions stated in the Plan and Agreement have
occurred with respect hereto. Any question concerning the interpretation of this
Agreement, any adjustments required to be made under the Plan and any
controversy that may arise under the Plan or this Agreement shall be determined
by the Committee in its sole discretion. Such decisions by the Committee shall
be final and binding on all persons.
 
7.           Plan Controls. The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date of this Agreement and as the Plan is
amended from time to time. A copy of the Plan and all amendments thereto has
been previously provided to the Participant, and is made a part hereof as if
fully set forth herein. In the event of any conflict between the provisions of
the Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise. For purposes of this Agreement,
the defined terms in the Plan shall have the same meaning in this Agreement,
except where the context otherwise requires. The term "Section" generally refers
to provisions within the Plan. The term "Paragraph" generally refers to a
provision of this Agreement.
 

--------------------------------------------------------------------------------


 
8.           Notice. Any notice hereunder by the Participant shall be given to
the Corporation in writing and such notice shall be deemed duly given only upon
receipt thereof at the Corporation’s office at 103 Powell Court, Suite 200,
Brentwood, Tennessee 37027, or at such other address as the Corporation may
designate by notice to the Participant. Any notice hereunder by the Corporation
shall be given to the Participant in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as the Participant may have
on file with the Corporation.
 
9.           Information Confidential. As partial consideration for the grant of
this Award, the Participant agrees that he or she will keep confidential all
information and knowledge that the Participant has relating to the manner and
amount of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Participant's spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.


10.          Amendment. The Corporation, acting through the Committee or through
the Board, may amend this Agreement at any time for any purpose determined by
the Corporation in its sole discretion that is consistent with the Plan. All
amendments and waivers must be in writing. The Corporation may not amend this
Agreement, however, without the Participant’s express agreement to any amendment
that would adversely affect the material rights of the Participant hereunder.
 
11.           Governing Law. Except as is otherwise provided in the Plan, where
applicable, the provisions of this Agreement shall be governed by the internal
laws of the State of Delaware.
 
           In Witness Whereof, the Corporation has adopted this instrument as
the Agreement to govern the terms of the Award described herein. The Participant
acknowledges and consents to the terms of this Agreement by accepting the grant
of this Award and/or by signifying acceptance electronically through the
administrative system adopted by the Corporation.
 

    LifePoint Hospitals, Inc.          
 
/s/  William F. Carpenter III      
President and Chief Executive Officer
 

 

--------------------------------------------------------------------------------

